Case 1:20-cr-20192-TLL-PTM ECF No. 23 filed 09/17/20                 PageID.107      Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,                           Case No. 20-20192

v.                                                          Honorable Thomas L. Ludington

JUAN NUNEZ VALLEZ,

                  Defendant.
_______________________________________/

     ORDER DENYING DEFENDANT’S MOTION FOR ALTERNATIVE GUIDELINES
                           FORMULATION

         On April 2, 2020, a criminal complaint was authorized by Magistrate Judge Morris alleging

Defendant unlawfully re-entered the United States. ECF No. 1. On April 17, 2020, Defendant was

charged by an information of one count of unlawful reentry. ECF No. 7. Defendant later waived

indictment. ECF No. 8. On June 8, 2020, Defendant pled guilty before Magistrate Judge Morris

and her report and recommendation was later adopted. ECF Nos. 15, 16. Defendant’s sentencing

is set for September 24, 2020. ECF No. 14.

         On August 17, 2020, Defendant, through counsel, filed a motion for alternative guidelines

formulation. ECF No. 17. Plaintiff, the Government, timely responded. ECF No. 18. No reply was

filed.

                                                I.

         Defendant explains that the Presentence Investigation Report (“PSR”) drafted by the

United States Probation Office includes a two-point assessment under U.S.S.G. §4A1.1(d) “based

on defendant’s commission of the instant offense while under a state court criminal justice

sentence from 2011.” Defendant outlines the facts as follows,
Case 1:20-cr-20192-TLL-PTM ECF No. 23 filed 09/17/20                    PageID.108       Page 2 of 5




               The sentence in question relates to defendant’s 2011 conviction in the 85th
       District Court in Manistee, Michigan (the “Manistee court”) for operating a motor
       vehicle without security and operating while impaired. (PSR, ¶30.) Defendant pled
       nolo contendere to those charges on November 23, 2011, and was sentenced to 12
       days in custody with credit for 12 days served. (Plea and Sentencing, 11/23/11, Tr.
       pp. 6-7, 11) (a copy of the transcript of the plea and sentencing is attached as Exhibit
       A). He was also sentenced to a two-year term of non-reporting probation and
       ordered to pay $1,300.00 in fines and costs. (A copy of the order of probation is
       attached as Exhibit B.)
               During the course of the plea and sentencing in the Manistee court case, the
       prosecutor noted that defendant “could be subject to deportation” because he is not
       a United States citizen. (Id., Tr. pg. 6.) He observed that “it appears that there is an
       ICE hold on him, and they would like him, when we are done with him here.” (Id.,
       Tr. pg. 9.) And he acknowledged that it “appear[ed] very likely” that defendant
       would be deported after the case was resolved. (Id., Tr. pg. 10.) After the conclusion
       of defendant’s 12-day custodial term, he was “released to immigration custody[.]”
       (PSR, ¶31.)
               On December 19, 2011, defendant appeared in the United States District
       Court for the Western District of Michigan to face an illegal reentry charge. He was
       ordered detained. After reaching a plea agreement with the government, he pled
       guilty and was ultimately sentenced to an eight-month term. On September 11,
       2012, he was deported from the United States. (Id.)
               Unbeknownst to defendant, on January 11, 2012, the Manistee court noticed
       up a show cause hearing because he had failed to make any monetary payments
       toward his $1,300.00 fine. He was in federal custody, but the Manistee court sent
       notice to an address in Saginaw, Michigan. The Manistee court issued a bench
       warrant when he failed to appear for the hearing. (PSR, ¶30.) He was not brought
       back to the Manistee court prior to his 2012 deportation, and the bench warrant
       remains in force to this day.

ECF No. 17 at PageID.66-67.

       U.S.S.G. §4A1.1(d) states that two points should be added to an individual’s criminal

history “if the defendant committed the instant offense while under any criminal justice sentence,

including probation, parole, supervised release, imprisonment, work release, or escape status.”

Note 4 further explains,

       A defendant who commits the instant offense while a violation warrant from a prior
       sentence is outstanding (e.g., a probation, parole, or supervised release violation
       warrant) shall be deemed to be under a criminal justice sentence for the purposes
       of this provision if that sentence is otherwise countable, even if that sentence would
       have expired absent such a warrant. See §4A1.2(m)



                                                -2-
Case 1:20-cr-20192-TLL-PTM ECF No. 23 filed 09/17/20                  PageID.109       Page 3 of 5




Id. (n. 4).

                                                 II.

        According to Defendant, the PSR asserts the “Manistee court’s bench warrant implicates

U.S.S.G. §4A1.2(m)” thereby increasing his criminal history points. Defendant argues the two-

point assessment, which would increase Defendant’s guideline range from eight to 14 months to

10 to 16 months incarceration violates the due process clause under the Fifth and Fourteenth

Amendments. ECF No. 17 at PageID.69. Defendant argues that he was entitled to notice of the

Manistee court’s show cause hearing, but the notice was mailed to his Saginaw address, even

though the court was on notice that Defendant was likely in ICE custody. Defendant argues he

failed to appear to the show cause hearing because he was in custody and did not receive notice of

the hearing. Defendant cites to a Fifth Circuit case where the court explained that a notice of

forfeiture was constitutionally inadequate where the notice was sent to claimant’s residence and

the jail where they were incarcerated, but the letter to the jail was returned to sender. Armendariz-

Mata v. U.S. Department of Justice, 82 F.3d 679 (5th Cir. 1996). The circuit concluded that

“[w]hen the government sends notice by mail . . . the proper inquiry is not simply whether the

government sent the notice, but whether it acted reasonably under all the circumstances in relying

on the mail as a means to apprise the interested party of the pending action.” ECF No. 17 at

PageID.72, quoting Armendariz-Mata, 82 F.3d at 683. Defendant argues the Manistee court acted

unreasonably because it knew the notice of the show cause hearing would not reach Defendant and

“the reach of § 4A1.2(m) does not extend to a situation in which the existence of a bench warrant

is tainted by a due process violation.”

        Defendant also argues that Custis v. United States, 511 U.S. 485, (1994) is inapplicable to

this case. Custis provides that a defendant may not seek review of state court convictions through



                                                -3-
Case 1:20-cr-20192-TLL-PTM ECF No. 23 filed 09/17/20                  PageID.110       Page 4 of 5




federal sentencing. Id. at 490. Defendant explains he “is not asking the Court to overlook his

conviction in the Manistee court [but] is challenging his legal status that stems from the Manistee

court’s sentence.” ECF No. 17 at PageID.73-74 (emphasis omitted).

        The Government responded and explained that notice of the show cause hearing was sent

not only to Defendant’s Saginaw address, but also to his counsel. ECF No. 18 at PageID.97.

Further Plaintiff argues that Custis v. United States forecloses Defendant’s ability to seek review

of his state conviction and sentence, except for the right to appointed counsel. Custis v. United

States, 511 U.S. 485, 487 (1994) (“We hold that a Defendant has no such right [to determine

whether a defendant in a federal sentencing proceeding may collaterally attack the validity of

previous state convictions that are used to enhance his sentence under the ACCA] (with the sole

exception of convictions obtained in violation of the right to counsel) to collaterally attack prior

convictions.”) The proper venue for attacking the state court convictions is federal habeas review.

Id. at 497.

                                                III.

        The Government correctly concludes that Custis v. United States is binding. Defendant

cannot collaterally attack his state court bench warrant during his federal sentencing. Armendariz-

Mata does not save Defendant’s argument because the underlying proceeding was a forfeiture

claim, not a state sentencing hearing. Even if Defendant could attack his state court sentence during

his federal sentencing, his due process claim fails. Defendant’s notice of hearing exhibit shows the

Manistee Deputy Court Clerk signed the notice and certified that “copies of this notice were served

upon the parties/attorneys by ordinary mail at the addresses shown above.” 17-5 at PageID.93.

Defendant’s attorney and address is listed on the notice of hearing. Even if Defendant did not




                                                -4-
Case 1:20-cr-20192-TLL-PTM ECF No. 23 filed 09/17/20                  PageID.111       Page 5 of 5




receive personal service of the notice of hearing, his attorney did receive notice. Therefore, no due

process violation occurred.

                                                IV.

       Accordingly, IT IS ORDERED that Defendant’s motion for alternative guidelines

formulation, ECF No. 17, is DENIED.



Dated: September 17, 2020                                            s/Thomas L. Ludington
                                                                     THOMAS L. LUDINGTON
                                                                     United States District Judge




                                                -5-
